UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Michael Jung Not Present

PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT (Dkt. 12,
Proceedings: filed March 8, 2021)

I. INTRODUCTION

On October 9, 2020, plaintiffs Trustees of the Southern California IBEW-NECA
Pension Plan, Trustees of the Southern California IBEW-NECA Defined Contribution
Trust Fund, Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees
of the Southern California IBEW-NECA Supplemental Unemployment Benefit Trust
Fund, Trustees of the Los Angeles County Electrical Educational and Training Trust Fund,
Trustees of the National Electrical Benefit Fund (“NEBF”), Trustees of the Southern
California I]BEW-NECA Labor-Management Cooperation Committee (“So. Cal. LMCC’”),
Trustees of the National NECA-IBEW Labor-Management Cooperation Committee Trust
Fund (“National LMCC’”) (collectively, “Trustees”), Administrative Maintenance Fund,
Contract Compliance Fund, and Los Angeles Electrical Workers Credit Union
(collectively, “plaintiffs”) brought this action against defendant Anthony Louis Hackney,
an individual doing business as “C & T Electrical and Communications” (“Hackney”).
Dkt. 1 (“Compl.”). The complaint asserts claims for (1) breach of written collective
bargaining agreements and related trust agreements; and (2) violation of section 515 of the
Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1145.

Plaintiffs served Hackney with the summons and complaint by personal service on
October 28, 2020, and by mail on November 3, 2020. Dkt. 9. Hackney failed to answer
the complaint, and on December 16, 2020, plaintiffs requested the Clerk of Court to enter
default against Hackney. Dkt. 10. Pursuant to plaintiffs’ request, the Clerk entered default
on December 18, 2020. Dkt. 11. On March 8, 2021, plaintiffs filed the instant motion for
default judgment. Dkt. 12 (“Mot.”). Plaintiffs served Hackney with the motion for default
judgment by mail on March 9, 2021. Dkt. 18. Plaintiffs’ motion was unopposed.

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 1 of 13
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

 

Having carefully reviewed the motion and plaintiffs’ supporting declarations, the
Court finds and concludes as follows.

il. BACKGROUND

Trustees are trustees of express trusts (“Trusts”) that provide pension, health, and
other benefits to employees in the electrical industry. See Compl. § 5. Except for the
NEBF and the National LMCC, the Trusts were created pursuant to written declarations of
trust between various chapters of the International Brotherhood of Electrical Workers
(“IBEW”), including Local No. 11 (“Local 11”), and various chapters, including the Los
Angeles County chapter, of the National Electrical Contractors Association (“NECA”), an
employer association in the electrical industry in Southern California. Id. The NEBF and
the National LMCC were created pursuant to written declarations of trust between the
National Union of IBEW and the National NECA. Id. The written declarations are
collectively referred to as the “Trust Agreements.” The Trusts (except for the So. Cal.
LMCC and the National LMCC) are labor-management multiemployer trusts created and
maintained pursuant to section 302(c)(5) of the Labor Management Relations Act
(“LMRA”), 29 U.S.C. § 186(c)(5). Id. Trustees (except for the Trustees of the So. Cal.
LMCC and the National LMCC) are “fiduciaries” to the Trusts as defined in Section
3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A). Id.’

A.  Hackney’s Contractual Obligations

On approximately August 14, 2019, Hackney executed a written letter of assent,
whereby he agreed to be bound by a collective bargaining agreement between the Los
Angeles County Chapter of NECA and Local 11 known as the Inside Wiremen’s
Agreement (“Master Agreement”). Id. § 7; Dkt. 13, Declaration of Raul Rodriguez
(“Rodriguez Decl.”) § 9. The terms and provisions of the Trust Agreements are
incorporated by reference into the Master Agreement, and pursuant to the terms of the
Master Agreement, Hackney expressly agreed to be bound by the written terms of the Trust
Agreements. Compl. § 11; Rodriguez Decl. {| 9; see also Rodriguez Decl., Ex. F § 7.52

 

' The Court notes that several plaintiffs—namely, the Trustees of the So. Cal. LMCC, the
Trustees of the National LMCC, the Los Angeles Electrical Workers Credit Union, the
Administrative Maintenance Fund, and the Contract Compliance Fund—are not labor-
management multiemployer trusts created and maintained pursuant to section 302(c)(5) of

the LMRA, 29 U.S.C. § 186(c)(5).

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 2 of 13
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

(Master Agreement). The Master Agreement and Trust Agreements are collectively
referred to as the “Agreements.”

The Agreements obligate Hackney to prepare and deliver monthly fringe benefit
contribution reports to plaintiffs on a timely basis and to pay said contributions on a
monthly basis at the appropriate hourly rates for all applicable employees. Compl. § 15;
Rodriguez Decl. § 10. Contributions are delinquent if they are not received by the Trusts
by the 15th day of each month following the month in which the contributions accrued.
Compl. § 15; Rodriguez Decl. § 11.

Pursuant to the Agreements, delinquent employers who fail to timely pay
contributions are required to pay the Trusts liquidated damages, interest, legal and auditing
fees, attorneys’ fees, and court costs. Compl. §{ 20, 22-24: Dkt. 16, Memorandum of
Points and Authorities in Support of Plaintiffs’ Motion for Default Judgment (“Memo.”)
at 5. Pursuant to the Agreements, in the event of a delinquency, liquidated damages are to
be assessed at 1.5% of the delinquent fringe benefit contributions for the first 30 days of
the delinquency; 3% of the delinquent contributions for the next 30 days; and an additional
1.5% per month of the delinquent contributions thereafter up to a maximum of 18% or
$10.00 for each month late, whichever is greater. Memo. at 9; Rodriguez Decl. § 16. The
Trust Agreements further provide that in the event a lawsuit is filed to collect the delinquent
contributions, liquidated damages are to be assessed at 20%. Rodriguez Decl. | 16. The
Agreements also obligate Hackney to pay interest on unpaid contributions at 8% per
annum,” Memo. at 8; Rodriguez Decl. § 14, as well as attorneys’ fees and costs, Memo. at
S.

B. Hackney’s Delinquent Contributions

Based on Hackney’s monthly reports for the months of August 2019, September
2019, February 2020, March 2020, and May 2020, Hackney owes the Trusts $9,865.90 in
fringe benefit contributions. Rodriguez Decl. § 13: see also id. Ex. G (Hackney’s monthly
reports).

 

* Though the Master Agreement is silent as to the exact interest rate to be assessed in the
event of delinquency, as noted supra, the Master Agreement incorporates by reference the
Trust Agreements. Accordingly, the Court will consider interest at 8% per annum,
pursuant to the Trust Agreements.

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 3 of 13
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

 

Plaintiffs brought suit to recover this delinquent amount, plus associated damages,
fees, and costs. Plaintiffs now move for entry of default judgment on these claims.

Ill. LEGAL STANDARD

Pursuant to Federal Rule of Civil Procedure 55, when a party against whom a
judgment for affirmative relief is sought has failed to plead or otherwise defend, and the
plaintiff does not seek a sum certain, the plaintiff must apply to the court for a default
judgment. Fed. R. Civ. P. 55.

As a general rule, cases should be decided on the merits as opposed to by default,
and, therefore, “any doubts as to the propriety of a default are usually resolved against the
party seeking a default judgment.” Judge William W. Schwarzer et al., California Practice
Guide: Federal Civil Procedure Before Trial § 6:11 (The Rutter Group 2015) (citing Pena
v. Seguros La Comercial, $.A., 770 F.2d 811, 814 (9th Cir. 1985)). Granting or denying a
motion for default judgment is a matter within the court’s discretion. Elektra Entm’t Grp..
Inc. v. Crawford, 226 F.R.D. 388, 392 (C.D. Cal. 2005); see also Sony Music Ent. Inc. v.
Elias, No. CV03-6387DT(RCX), 2004 WL 141959, at *3 (C.D. Cal. Jan. 20, 2004).

 

The Ninth Circuit has directed that courts consider the following factors in deciding
whether to enter default judgment: (1) the possibility of prejudice to plaintiff; (2) the merits
of plaintiff's substantive claims; (3) the sufficiency of the complaint; (4) the sum of money
at stake in the action; (5) the possibility of a dispute concerning the material facts; (6)
whether defendant’s default was the product of excusable neglect: and (7) the strong policy
favoring decisions on the merits. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir.
1986): see also Elektra, 226 F.R.D. at 392.

IV. DISCUSSION

Plaintiffs seek default judgment against Hackney for unpaid fringe benefit
contributions, prejudgment interest, liquidated damages, attorneys’ fees (including
litigation expenses) and costs, plus post-judgment interest. Memo. at 21.

A. Application of the Eitel Factors
1. Risk of Prejudice to Plaintiff

The first Eitel factor considers whether a plaintiff will suffer prejudice if a default
judgment is not entered. PepsiCo, Inc. v. California Sec. Cans, 238 F. Supp. 2d 1172, 1177

 

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 4 of 13
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

(C.D. Cal. 2002): see also Eitel, 782 F.2d at 1471-72. Given Hackney’s failure to pay the
contributions due, the Trustees will suffer prejudice because they “will likely be without
other recourse for recovery” if default judgment is not entered. PepsiCo, 238 F. Supp. 2d
at 1177; see also Bd. of Trustees of the Clerks v. Piedmont Lumber & Mill Co., No. C 10-
1757 MEJ, 2010 WL 4922677, at *4 (N.D. Cal. Nov. 29, 2010) (plaintiffs would suffer
prejudice in the absence of a default judgment because if the “contributions are not covered,
future benefits for Plan participants and their beneficiaries may be put at risk if the Plan is
under funded”). Accordingly, the first Eitel factor weighs in favor of entering default
judgment against Hackney.

2. Sufficiency of the Complaint and the Likelihood of Success on the
Merits

Courts often consider the second and third Eitel factors together. See PepsiCo, 238
F. Supp. 2d at 1175; HTS, Inc. v. Boley, 954 F. Supp. 2d 927, 941 (D. Ariz. 2013). The
second and third Eitel factors assess the substantive merits of the movant’s claims and the
sufficiency of its pleadings, which “require that a [movant] state a claim on which [it] may
recover.” PepsiCo, 238 F. Supp. 2d at 1177 (quotation marks omitted); see also Danning
v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978) (stating that the issue is whether the
allegations in the pleading state a claim upon which plaintiff can recover). For the purposes
of default judgment, all well-pleaded allegations in the complaint, except those relating to
damages, are assumed to be true. Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir.
1977). However, “necessary facts not contained in the pleadings, and claims which are
legally insufficient, are not established by default.” Cripps v. Life Ins. Co. of N. Am., 980
F.2d 1261, 1267 (9th Cir. 1992). The Court separately addresses the substantive merits
and sufficiency of plaintiffs’ two claims.

i. Breach of Contract Claim

Plaintiffs seek entry of default judgment against Hackney as to their breach of
contract claim. See Memo. at 3-4, 21. To prevail on a claim for breach of contract,
plaintiffs must establish: “(1) the existence of the contract, (2) plaintiff|s’] performance or
excuse for nonperformance, (3) defendant’s breach, and (4) the resulting damages to the
plaintiff.” Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811, 821 (2011) (citations
omitted). A valid contract requires capable, consenting parties, a lawful object, and
sufficient cause or consideration. Mountain View Surgical Ctr. v. Cigna Health Corp., No.

 

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 5 of 13
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

 

2:13-cv-08083-DDP-AGR, 2015 WL 519066, at *2 (C.D. Cal. Feb. 9, 2015) (citing Cal.
Civ. Code § 1550).

Plaintiffs sufficiently allege the existence of contracts, attaching to the Rodriguez
Declaration a copy of Hackney’s letter of assent to be bound by the Master Agreement and
the various Trust Agreements incorporated by reference into the Master Agreement, all of
which: (1) bind Hackney to collective bargaining agreements; and (2) obligate Hackney to
pay fringe benefit contributions to the Trusts. See Ex. E (Hackney’s letter of assent); Ex.
F (Master Agreement); Exs. A, B, C, D (Trust Agreements). Plaintiffs also allege that
“there is no pending unsatisfied condition subsequent or legal excuse for [Hackney’s|
violation” of his contractual obligations. Compl. § 32. Plaintiffs further allege that
Hackney has failed to comply with his obligations under the Agreements by “failing to pay
or timely pay ... to Plaintiffs fringe benefit contributions ... as required by” the
Agreements. Id. § 16. According to plaintiffs, Hackney’s failure to perform has caused
resulting damages to plaintiffs in the form of unpaid fringe benefit contributions, liquidated
damages, pre- and post-judgment interest, reasonable attorneys’ fees, and other costs. Id.
at 11-12. There is no indication of lack of consent or any other grounds for excusing
Hackney’s nonperformance. Taking these allegations as true, plaintiffs have stated a claim
for breach of contract on which they may recover. Accordingly, these factors weigh in
favor of entry of default judgment against Hackney on the breach of contract claim.

iii ERISA Claim

Plaintiffs also assert that Hackney’s failure to report and pay contributions to the
Trusts violates section 515 of ERISA, 29 U.S.C. § 1145.° Id. §§ 27-34. To prevail on their
ERISA claim, plaintiffs must establish that: “(1) the Trusts are multi-employer plans under
29 U.S.C. § 1002(37); (2) the collective bargaining agreement obligated Defendant to make
the employee benefit contributions; and (3) Defendant failed to make the contribution
payments pursuant to the collective bargaining agreement.” Bd. of Trustees of the Laborers

 

 

> Plaintiffs bring suit pursuant to section 502(g)(2) of ERISA, Compl. § 33, which provides
a private right of action for fiduciaries of ERISA employee benefit funds, 29 U.S.C. §

1132(g)(2).

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 6 of 13

 
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

 

Health v. Aparicio, No. 15-CV-04131-TEH, 2016 WL 806307, at *3 (N.D. Cal. Mar. 2,
2016) (punctuation and citation omitted).

Here, plaintiffs allege that (1) the Trusts qualify as multiemployer plans within the
meaning of 29 U.S.C. § 1002(37); (2) the Trusts were established pursuant to a series of
collective bargaining agreements, which required Hackney to make fringe benefit
contributions; and (3) Hackney breached those agreements by failing to timely pay
contributions, as outlined supra. See Compl. §[ 5, 7, 11, 15-17. Taken as true, these
allegations are sufficient for plaintiffs to state a claim for violation of ERISA. See Trustees
of S. Cal. IBEW-NECA Pension Plan v. Pro Tech Eng’g Corp., No. SACV 150637-DOC
(Ex), 2017 WL 10573806, at *3 (C.D. Cal. Aug. 28, 2017) (finding default judgment
appropriate as to applicant’s section 515 claim because “[p]laintiff has sufficiently alleged
that [defendant] was obligated to, and failed to, make contributions to multiemployer plans
under the terms of the [t]rust [a]greements”). Accordingly, these factors also weigh in
favor of default judgment against Hackney as to plaintiffs’ ERISA claim.

3. Sum of Money at Stake in the Action

Pursuant to the fourth Eitel factor, the Court balances “the amount of money at stake
in relation to the seriousness of the [defaulting party’s] conduct.” PepsiCo, 238 F. Supp.
2d at 1176; see also Eitel, 782 F.2d at 1471-72. “This determination requires a comparison
of the recovery sought and the nature of defendant’s conduct to determine whether the
remedy is appropriate.” United States v. Broaster Kitchen, Inc., No. 2:14-cv-09421-
MMM-PJW, 2015 WL 4545360, at *6 (C.D. Cal. May 27, 2015); see_also Walters v.
Statewide Concrete Barrier, Inc., No. 3:04-cv-02559-JSW, 2006 WL 2527776, *4 (N.D.
Cal. Aug. 30, 2006) (“If the sum of money at issue is reasonably proportionate to the harm
caused by the defendant’s actions, then default judgment is warranted.”).

 

Here, plaintiffs request a total of $19,874.09, consisting of $9,865.90 for unpaid
fringe benefit contributions, $1,172.91 for preyudgment interest, $1,973.18 for liquidated
damages, $6,372.10 for attorneys’ fees (including litigation expenses), and $490.00 for
costs, plus post-judgment interest. Memo. at 21. Accordingly, the amount requested does
not weigh against the entry of default judgment. See Pro Tech Eng’g Corp., 2017 WL
10573806, at *3 (finding requested award of $88,397.73 in ERISA case, including
“$54,391.26, interest of $7,006.98 on the unpaid contributions, liquidated damages of
$10,878.24, and audit fees of $16,121.2” did not weigh against entry of default judgment
because “|t]he damages Plaintiff seeks are proportional to the harm caused by Defendant

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 7 of 13
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

 

... because [Defendant] was contractually obligated to pay the contributions, and payment
of the interest, attorney’s fees, costs, and liquidated damages are mandated by ERISA.”)
(citing 29 U.S.C. § 1132(g)). Accordingly, this factor weighs in favor of entering default
judgment against Hackney.

4. Possibility of a Dispute Concerning a Material Fact

The fifth Eitel factor considers the possibility that material facts are disputed.
PepsiCo, 238 F. Supp. 2d at 1177; see also Eitel, 782 F.2d at 1471-72. “Upon entry of
default, all well-pleaded facts in the complaint are taken as true, except those relating to
damages.” PepsiCo, 238 F. Supp. 2d at 1177. Here, plaintiffs “filed a well-pleaded
complaint alleging the facts necessary to establish [their] claims, and the court clerk entered
default against” Hackney. See Philip Morris USA, Inc. v. Castworld Prod. Inc., 219 F.R.D.
494,500 (C.D. Cal. 2003). Accordingly, “no dispute has been raised regarding the material
averment of the complaint, and the likelihood that any genuine issue may exist is, at best,
remote.” Id.; see also Elektra, 226 F.R.D. at 393. Accordingly, the Court concludes that
this factor favors entry of default judgment against Hackney.

 

 

5. Possibility of Excusable Neglect

The sixth Eitel factor considers whether the defendant’s default may have been the
product of excusable neglect. PepsiCo, 238 F. Supp. 2d at 1177; see also Eitel, 782 F.2d
at 1471-72. The possibility of excusable neglect here is remote. Hackney was served with
the summons and complaint by personal service on October 28, 2020, and by mail on
November 3, 2020. Dkt. 9. Default was entered on December 18, 2020. Dkt. 11. Hackney
was also served with plaintiffs’ motion for default judgment on March 9, 2021. Dkt. 18.
Hackney has neither responded to this action nor attempted to have the default set aside.
Where a defendant “[is] properly served with the Complaint, the notice of entry of default,
as well as the papers in support of the instant motion,” there is little possibility of excusable
neglect. Shanghai Automation Instrument Co. Ltd. v. Kuei, 194 F. Supp. 2d 995, 1005
(N.D. Cal. 2001). Accordingly, this factor weighs in favor of entry of default judgment
against Hackney.

6. Policy Favoring Decisions on the Merits

Under the seventh Eitel factor, the Court takes into account the strong policy
favoring decisions on the merits. See Eitel, 782 F.2d at 1472. Of course, “this preference,
standing alone, is not dispositive.” PepsiCo, 238 F. Supp. 2d at 1177 (citation omitted). A

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 8 of 13
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

 

party’s failure to answer or appear makes a decision on the merits impractical, if not
impossible. Id. “Notwithstanding the strong policy presumption in favor of a decision on
the merits, where a defendant’s failure to appear and respond ‘makes a decision on the
merits impractical, if not impossible,’ default judgment is appropriate. Constr. Laborers
Tr. Funds for S. Cal. Admin. Co. v. Black Diamond Contracting Grp., Inc., No. $8:17-cv-
00770-JLSDFM, 2017 WL 6496434, at *5 (C.D. Cal. Dec. 18, 2017). Hackney’s failure
to appear or otherwise respond makes a decision on the merits in this case “impractical, if
not impossible.” As a result, this factor does not preclude the entry of default judgment
against Hackney.

7. Conclusion Regarding Eitel Factors

Apart from the policy favoring decisions on the merits, all the remaining Eitel factors
weigh in favor of default judgment, including the merits of plaintiffs’ claims. See Federal
Nat. Mortg. Ass’n v. George, No. 5:14-cv-01679-VAP-SP, 2015 WL 4127958, *3 (C.D.
Cal. July 7, 2015) (“The merits of the plaintiff's substantive claim and the sufficiency of
the complaint are often treated by courts as the most important Eitel factors.”) (citation
omitted). Therefore, weighing all the Eitel factors, the Court finds that entry of default
judgment against Hackney is appropriate.

 

B. Relief Sought by Plaintiffs

“The general rule of law is that upon default the factual allegations of the complaint,
except those relating to the amount of damages, will be taken as true.” TeleVideo Sys.,
Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (quotation marks omitted). The
“|p |laintiff has the burden of proving damages through testimony or written affidavit.” See
Bd. of Trustees of the Boilermaker Vacation Tr. v. Skelly, Inc., 389 F. Supp. 2d 1222, 1226
(N.D. Cal. 2005). Moreover, the movant seeking default judgment must prove the damages
sought, and although the Court may hold an evidentiary hearing to determine the amount
of damages, no hearing is necessary “if the amount of damages can be determined from
definite figures contained in the documentary evidence or in detailed affidavits.” Bravado
Int’?]_ Grp. Merch. Servs., Inc. v. Quintero, No. 2:13-cv-00693-SVW-SS, 2013 WL
12126750, at *4 (C.D. Cal. Nov. 27, 2013) (citation omitted). ERISA, however, mandates
an award of the following relief in cases where an employer fails to make contributions to
a plan:

(A) the unpaid contributions,

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 9 of 13
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

(B) interest on the unpaid contributions,
(C) an amount equal to the greater of —
(1) interest on the unpaid contributions, or

(11) liquidated damages provided for under the plan in an amount not in excess
of 20 percent (or such higher percentage as may be permitted under Federal
or State law) of the amount determined by the court under subparagraph (A),

(D) reasonable attorney’s fees and costs of the action, to be paid by the defendant,
and

(E) such other legal or equitable relief as the court deems appropriate.
29 U.S.C. § 1132(g). The Court evaluates each form of plaintiffs’ requested relief in turn.
1. Unpaid Contributions

Plaintiffs seek a total of $9,865.90 in unpaid fringe benefit contributions owed by
Hackney for the months of August 2019, September 2019, February 2020, March 2020,
and May 2020. Memo. at 4-5; Rodriguez Decl. § 13. This amount is calculated based on
monthly reports authored by Hackney for the months at issue. Memo. at 4-5; Rodriguez
Decl. § 13: see also Ex. G. The Court finds this documentation sufficient to prove up the
amount requested.

2. Prejudgment Interest and Liquidated Damages

The Ninth Circuit has held that an award of liquidated damages pursuant to ERISA
§ 502(g)(2) is “mandatory and not discretionary.” Operating Eng’rs Pension Tr. v. Beck
Eng’g & Surveying Co., 746 F.2d 557, 569 (9th Cir. 1984) (citing 29 U.S.C. § 1132(g)(2)).
A plaintiff is entitled to mandatory liquidated damages if the following requirements are
satisfied: (1) the fiduciary obtains a judgment in favor of the plan; (2) unpaid contributions
exist at the time of the suit; and (3) the plan provides for liquidated damages. Idaho
Plumbers & Pipefitters Health & Welfare Fund v. United Mech. Contractors, Inc., 875 F.2d
212,215 (9th Cir. 1989). As discussed supra, the Agreements were breached by Hackney:
unpaid contributions were owed to the Trusts when the action was filed on October 9, 2020;
and the Trust Agreements provide for liquidated damages calculated at 20% of the total
sum of contributions owed. Memo. at 9; Rodriguez Decl. § 16; see also Exs. A—D.
Accordingly, liquidated damages are mandatory. In addition, under ERISA, plaintiffs may

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 10 of 13
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

 

recover interest based on the rate set by the Trust Agreements. See Nw. Adm’rs, Inc. v.
AD Auto. Distributors Inc., No. C-05-2880 SC, 2006 WL 1626940, at *5 (N.D. Cal. June
12, 2006) (citing 29 U.S.C. § 1132(g)(2)(C)Q)).

 

Here, plaintiffs request $1,973.18 in liquidated damages based on the unpaid
contributions. Memo. at 9; Rodriguez Decl. § 17. Plaintiffs further seek preyudgment
interest on the unpaid contributions, calculated at 8% from the date the contributions
became due through April 19, 2021 (the date of the hearing on this motion), in the amount
of $1,172.91. Memo. at 8; Rodriguez Decl. § 15: see also Ex. H (spreadsheet of accrued
interest). The Court finds that plaintiffs have sufficiently proved the amount of liquidated
damages and accrued interest. Plaintiffs are thus entitled to $3,146.09 in total liquidated
damages and accrued interest.

3. Fees and Costs

Plaintiffs also seek $6,372.10 in attorneys’ fees, including hourly fees of $6,219.00
and litigation expenses of $153.10, plus court costs of $490.00, pursuant to the terms of
the Agreements. Memo. at 9. ERISA provides for a mandatory award of “reasonable
attorney’s fees and costs of the action, to be paid by the defendant[.|” 29 U.S.C. §
1132(g)(2)(D). Pursuant to Local Rule 55-3, however, attorneys’ fees awarded upon
default judgment are generally calculated according to a fee schedule based upon the
amount of the judgment awarded. See C.D. Cal. L.R. 55-3. For a judgment between
$10,000 and $50,000, the corresponding attorneys’ fees are $1,200.00 plus 6% of the
amount over $10,000. Id. Here, the Court has already determined that a judgment of
$19,874.09 is appropriate. Accordingly, the fee schedule set forth in Local Rule 55-3
would result in an award of $2,392.45 ($1,200.00 plus 6% of $19,874.09).

Plaintiffs, however, request that the Court fix fees in an amount in excess of this fee
schedule. See Memo. at 13-15. The Ninth Circuit has held that “[i]f a party seeks a fee
‘in excess of the schedule and timely files a written request to have the fee fixed by the
court, then the court must hear the request and award a ‘reasonable’ fee.” Vogel v. Harbor
Plaza Ctr., LLC, 893 F.3d 1152, 1159 (9th Cir. 2018). “The Ninth Circuit has expressly
held that the standard for determining the amount of attorney’s fees in ERISA cases is the
lodestar/multiplier approach.” Motion Picture Indus. Pension Plan v. Klages Grp., Inc.,
757 F. Supp. 1082, 1087 (C.D. Cal. 1991). Under this approach, the Court calculates the
attorneys’ fees “by multiplying the number of hours reasonably expended on the litigation

 

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 11 of 13
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

 

by a reasonable hourly rate.” Vogel, 893 F.3d at 1160 (citation, emphases, and quotation
marks omitted).

Here, plaintiffs calculate the $6,219.00 in requested attorneys’ fees based on 23.10
hours of professional services rendered, using a range of $300.00 to $390.00 per hour for
attorneys, and a rate of $120.00 per hour for paralegals. See Dkt. 14, Declaration of
Michael Y. Jung in Support of Motion for Default Judgment (“Jung Decl.”) § 3. Plaintiffs
support these figures with evidence in the form of billing records. See Dkt. 14-1. In
connection with a default judgment in another ERISA case, another court in this district
recently approved an award of attorneys’ fees based on hourly rates of $300.00 for
attorneys and $115.00 for legal assistants, for 40.30 hours of professional services
rendered. See Teamsters Multi-Benefit Tr. Fund v. California Offset Printers, Inc., No.
2:18-cv-08996-AB-RAO, 2019 WL 3249605, at *4 (C.D. Cal. May 1, 2019): see also
generally Dkt. 15, Declaration of Douglas Waite in Support of Motion for Default
Judgment. Accordingly, the Court finds reasonable plaintiffs’ request for $6,219.00 in
attorneys’ fees based on 23.10 hours of professional services rendered.

Plaintiffs also request an award of $153.10 in litigation expenses and $490.00 in
court costs. Memo. at 9, 13. The $153.10 in litigation costs correspond to $3.75 related to
copying, printing, and scanning costs; and $149.35 related to online research costs. Jung
Decl. § 6. The $490.00 in court costs correspond to $400.00 related to the filing of the
complaint; and $90.00 related to the service of the summons and complaint. Id. The Court
concludes that these fees are recoverable. See Harlow v. Metro. Life Ins. Co., 379 F. Supp.
3d 1046, 1060 (C.D. Cal. 2019) (finding that “costs relating to the filing fee, service of
process[,] certain photocopies, and subpoena fees” were recoverable as part of fee award
in connection with default judgment in ERISA case).

 

4. Post-Judgment Interest

Plaintiffs also seek “post-judgment interest as provided by law from the date of entry
of [default] judgment ... until the date the judgment is paid in full.” Memo. at 21. Because
“ERISA does not expressly address the availability of post-judgment interest ... the federal
post-judgment statute, 28 U.S.C. § 1961, governs.” Bonilla v. Mutschler, No. C 03-5771
CW (JL), 2004 WL 2623922, at *3 (N.D. Cal. Aug. 30, 2004), report and recommendation
adopted, No. 03-05771 CW, 2004 WL 2623238 (N.D. Cal. Oct. 25, 2004) (citations
omitted); see also Quesinberry v. Life Ins. Co. Of North America, 987 F.2d 1017, 1031
(4th Cir. 1993) (“While ERISA does not specifically address post-judgment interest, it does

 

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 12 of 13
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:20-cv-09312-CAS-GJSx Date April 19, 2021
Title TRUSTEES OF THE SOUTHERN CALIFORNIA IBEW-NECA

PENSION PLAN ET AL V. HACKNEY

provide that the statute is not to be construed to ‘alter, amend, modify, invalidate, impair,
or supersede any law of the United States.’”) (citing 29 U.S.C. § 1144(d)). Accordingly,
the Court finds the federal post-judgment statute, 28 U.S.C. § 1961, applicable in this case.

The federal post-judgment statute mandates an award of post-judgment interest in
civil cases. 28 U.S.C. § 1961(a) (“Interest shall be allowed on any money judgment in a
civil case recovered in a district court.”). “Such interest shall be calculated from the date
of the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity
Treasury yield, as published by the Board of Governors of the Federal Reserve System, for
the calendar week preceding the date of the judgment.” Id. (alteration omitted). Plaintiffs
are thus entitled to post-judgment interest calculated at the statutory rate.

V. CONCLUSION

In accordance with the foregoing, the Court GRANTS plaintiffs’ motion for default
judgment.

The Court ORDERS that judgment be entered in favor of plaintiffs. Hackney shall
be liable to plaintiffs in the amount of $19,874.09, which is comprised of $9,865.90 in
unpaid fringe benefit contributions, $1,172.91 in prejudgment interest, $1,973.18 in
liquidated damages, $6,219.00 in attorneys’ fees, $153.10 in litigation expenses, and

$490.00 in court costs, plus post-judgment interest in accordance with the rate set forth in
28 U.S.C. § 1961(a).

IT IS SO ORDERED.

00 : 02
Initials of Preparer CMJ

 

 

 

CV-2621 (04/18) CIVIL MINUTES - GENERAL Page 13 of 13
